Brooke, J.
(after stating the facts). Section 10, pt. 2, of the compensation law (2 Comp. Laws 1915, § 5440), prescribes the disability presumed from a list of specified injuries, in part as follows:
“In cases included by the following schedule the disability in each such case shall be deemed to continue for the period specified, and the compensation so paid for such injury shall be as specified therein, to wit: For the loss of a thumb, fifty per centum of the average weekly wages during sixty weeks; * * * the loss of the first phalange of the thumb, or of any finger, shall be considered to be equal to the loss of one-half of such thumb, or finger, and compensation shall be one-half the amounts above specified.”
The statute nowhere provides for the loss of a part of a phalange in its list of specified injuries and presumed disability arising therefrom. Except as to enumerated specific injuries, the compensation is to be proportionate to the extent of the impairment of the “earning capacity in the employment in which he was working at the time of the accident.” Section 11, pt. 2, compensation law (2 Comp. Laws 1915, § 5441). It is obvious that the award by the board of compensation for 30 weeks, which is that allowed by the statute for the loss of an entire phalange, was based upon its determination that claimant had lost the entire use of said phalange. Under our decisions, this award is clearly erroneous. Limron v. Blair, 181 Mich. 76 (147 N. W. 546); Hirschkorn v. Desk Co., 184 Mich. 239 (150 N. W. 851); Cline v. Studebaker Corporation,. 189 Mich. 514 (155 N. W. 519, L. R. A. *5001916C, 1139); Carpenter v. Forging Co., 191 Mich. 45 (157 N. W. 374), the latter case being directly in point.
The award of the board should have been limited to the period of disability, which, under the testimony of the claimant, was 18 weeks.
The order is reversed, and the case remanded for further proceedings.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Fellows, JJ., concurred.